DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Applicant's election without traverse of Invention I in the reply filed on 04/05/2021 is acknowledged.  Claims 9-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention. The requirement is still deemed proper and is therefore made FINAL.

2.	Claims 1-8, 12, and 13 are under consideration in this Office Action.



Claim Rejections - 35 USC § 112(b) or 35 U.S.C. 112 (pre-AIA ) 2nd Paragraph
3.	The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

4.	Claims 1-8, 12, and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 encompasses a method for producing glucose 6-phosphate.  However, the claim is vague and indefinite because it does not recite specific method steps for contacting glucose and polyphosphate with the thermoresistant polyphosphate-dependent glucokinase.  Dependent claims 2-8, 12, and 13 are also rejected because they do not correct the defect.  For examination purposes it is assumed that the method includes contacting the thermoresistant polyphosphate-dependent glucokinase with glucose and polyphosphate.
Claim 1 recites the phrase “thermoresistant polyphosphate-dependent glucokinase 

Claim 12 recites the phrase “contacting diastatic enzyme with starch” which renders the claim vague and indefinite since the specific identity, biological function, amino acid sequence, and structure of the diastatic enzyme is not known and not recited in the claim.



Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6.	Claims 1-8, 12, and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method for producing glucose 6-phosphate comprising mixing a thermoresistant polyphosphate-dependent glucokinase comprising the amino acid sequence of SEQ ID NO: 2 encoded by the nucleotide sequence of SEQ ID NO: 1 with glucose and sodium hexametaphosphate to produce glucose 6-phosphate; does not reasonably provide enablement for any other embodiment as recited in the claims.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.

The nature and breadth of the claims encompass any method for producing glucose 6-phosphate from a composition comprising any thermoresistant polyphosphate-dependent glucokinase of any amino acid sequence and structure derived from the genus Deinococcus, glucose, and polyphosphate including any mutants and variants of the glucokinase.
The reference of Chica et al. (Curr Opin Biotechnol. 2005 Aug;16(4):378-84; PTO 892) teaches that the complexity of the structure/function relationship in enzymes has proven to be the factor limiting the general application of rational enzyme modification and design, where rational enzyme modification and design requires in-depth understanding of structure/function relationships.  The reference of Singh et al. (Curr Protein Pept Sci. 2017, 18, 1-11; PTO 892) reviews protein engineering methods including directed evolution, rational design, semi-rational design, and de-novo design; and states that despite the availability of a growing database of protein structures and highly sophisticated computational algorithms, protein engineering is still limited by the incomplete understanding of protein functions, folding, flexibility, and conformational changes (see entire publication especially Figs.1 and 3, and page 7, left column, lines 8-17).  Such protein engineering methods, however, only provide guidance for searching and screening for the claimed thermoresistant polyphosphate-dependent glucokinase, which is 
The specification provides guidance, prediction, and working examples for a method for producing glucose 6-phosphate comprising mixing a thermoresistant polyphosphate-dependent glucokinase comprising the amino acid sequence of SEQ ID NO: 2 encoded by the nucleotide sequence of SEQ ID NO: 1 with glucose and sodium hexametaphosphate to produce glucose 6-phosphate.  The specification, however, does not provide guidance, prediction, and working examples for making and/or using the invention as claimed.
Thus, one skilled in the art must perform an undue amount of trial and error experimentation which includes searching and screening for the claimed glucokinase from any species of the genus Deinococcus and determining whether the glucokinase is thermoresistant and polyphosphate-dependent and can be used for producing glucose 6-phosphate.  General teaching regarding screening and searching for the claimed invention such as using enzyme activity assays is not guidance for making the claimed invention. 
Therefore, in view of the overly broad scope of the claims, the specification’s lack of specific guidance and prediction, the specification’s lack of additional working examples, and the amount of experimentation required; it would require undue experimentation for a one skilled in the art to make and/or use the invention commensurate in scope with these claims.


7.	Claims 1-8, 12, and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claims are drawn to a broad genus of methods for producing glucose 6-phosphate from a composition comprising genus of thermoresistant polyphosphate-dependent glucokinases of any amino acid sequence and structure derived and/or obtained from any species of the genus Deinococcus including any mutants and variants of the glucokinases, glucose, and polyphosphate. 
According to MPEP 2163:   
Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.

A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014)…”

According to MPEP 2163.02:   
“The courts have described the essential question to be addressed in a description requirement issue in a variety of ways. An objective standard for determining compliance with the written description requirement is, "does the description clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed." In re Gosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989). Under Vas-Cath, Inc. v.  Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991), to satisfy the written description requirement, an applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention, and that the invention, in that context, is whatever is now claimed. The test for sufficiency of support in a parent application is whether the disclosure of the application relied upon "reasonably conveys to the artisan that the inventor had possession at that time of the later claimed subject matter." Ralston Purina Co. v. Far-Mar-Co., Inc., 772 F.2d 1570, 1575, 227 USPQ 177, 179 (Fed. Cir. 1985) (quoting In re Kaslow, 707 F.2d 1366, 1375, 217 USPQ 1089, 1096 (Fed. Cir. 1983)).”

The reference of Chica et al. (Curr Opin Biotechnol. 2005 Aug;16(4):378-84; PTO 892) teaches that the complexity of the structure/function relationship in enzymes has proven to be the factor limiting the general application of rational enzyme modification and design, where rational enzyme modification and design requires in-depth understanding of structure/function relationships.  The reference of Singh et al. (Curr Protein Pept Sci. 2017, 18, 1-11; PTO 892) reviews protein engineering methods including directed evolution, rational design, semi-rational design, and de-novo design; and states that despite the availability of a growing database of protein structures and highly sophisticated computational algorithms, protein engineering is still limited by the incomplete understanding of protein functions, folding, flexibility, and conformational changes (see entire publication especially Figs.1 and 3, and page 7, left column, lines 8-17).  Such protein engineering methods, however, only provide guidance for searching and screening for the claimed thermoresistant polyphosphate-dependent glucokinase

Hence, the specification does not provide sufficient written description to inform one of ordinary skill in the art that applicants were in possession at the time the application was filed of the claimed broad genus of methods for producing glucose 6-phosphate from a composition comprising genus of thermoresistant polyphosphate-dependent glucokinases of any amino acid sequence and structure derived and/or obtained from any species of the genus Deinococcus including any mutants and variants of the glucokinases, glucose, and polyphosphate.



Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 

9.	Claims 1-8, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over 
Klemke et al. (Microbiology. 2014 Dec;160 (Pt 12):2807-2819; PTO 892) in view of Accession Q1J0V7 (13-JUN-2006; PTO 892), GenBank accession No. ABF44877.1 (01/28/2014; IDS filed on 06/30/2020), Alba Romero-Rodriguez et al. (Archives of Biochemistry and Biophysics, May 13, 2015, pp. 1-10, Vol 577-578; IDS filed on 06/30/2020), WO2008142155 (11/27/2008; PTO 892), US20150284756 (10/05/2015; PTO 892).

Klemke et al. teach a polyphosphate-dependent glucokinase in Anabaena sp. PCC 7120; expression of the polyphosphate-dependent glucokinase in E.coli; characterization of the purified polyphosphate-dependent glucokinase; and enzyme assays using compositions comprising the polyphosphate-dependent glucokinase, glucose, magnesium ions, and polyphosphate (see entire publication and abstract especially Methods section pages 2807-2810).  The teachings of the reference differ from the claims in that the reference does not teach a thermoresistant polyphosphate-dependent glucokinase derived from the genus Deinococcus.

Accession Q1J0V7 (Accession No. ABF44877.1) teaches ROK domain protein from Deinococcus geothermalis having an amino acid sequence that is 100% identical to SEQ ID NO: 2 of the instant application (see attached record).

The reference of GenBank accession No. ABF44877.1 teaches a sugar kinase from Deinococcus geothermalis DSM 11300 having ROK domain belonging to the NBD/HSP70 family, and having an amino acid sequence that is identical to SEQ ID NO: 2 of the instant application (see record).

Alba Romero-Rodriguez et al. teach the characteristics of a bacteria-derived sugar-related enzyme particularly glucose kinase; Glks (glucose kinases) is classified from sugar kinase/HSP70/actin family and various phosphorylation groups are used (see lines 5-7
and 12-14 in the left column on page 1); glucose kinase belonging to the ROK family is 

WO2008142155 teaches polyphosphate glucokinase (PPGK) catalyzes the synthesis of D-glucose- 6-phosphate using long chain polyphosphates including sodium hexametaphosphate as phosphate donors and glucose as phosphate acceptor (see entire publication and claims especially page 4, lines 5-11 and page 54, lines 20-24).

US20150284756 teaches the production of glucose by liquefaction of starch or contacting starch with an alpha amylase and a glucoamylase (see entire publication and claims especially claims 19-21 and paragraphs [0005] - [0010]).

Since the reference of GenBank accession No. ABF44877.1 teaches a sugar kinase from Deinococcus geothermalis DSM 11300 having ROK domain belonging to the NBD/HSP70 family, and the reference of Alba Romero-Rodriguez et al. provides evidence that the glucose kinase belonging to the ROK family is associated with polyphosphate glucokinase, then the ROK domain protein from Deinococcus geothermalis DSM 11300 taught by Accession Q1J0V7 is deemed to be a thermoresistant polyphosphate-dependent glucokinase derived from Deinococcus geothermalis
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify and/or combine the reference teachings to make the claimed invention by contacting the thermoresistant polyphosphate-dependent glucokinase of Accession Q1J0V7 with glucose, magnesium ions, and polyphosphate as taught by Klemke et al. to produce glucose 6-phosphate, where the polyphosphate is the sodium hexametaphosphate of WO2008142155 and the glucose is produced by liquefaction of starch or contacting starch with an alpha amylase and a glucoamylase as taught by US20150284756.  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this in order to obtain a simple enzymatic method to produce glucose 6-.



Double Patenting
10.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

11.	Claims 1-8, 12, and 13 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-5 and 10 of U.S. Patent No. 10865395 (12/15/2020; PTO 892) in view of Klemke et al. (Microbiology. 2014 Dec;160 (Pt 12):2807-2819; PTO 892), WO2008142155 (11/27/2008; PTO 892), US20150284756 (10/05/2015; PTO .  

The claims and/or specification of the patent teach thermoresistant polyphosphate-dependent glucokinase from Deinococcus geothermalis comprising the amino acid sequence of SEQ ID NO: 2 (SEQ ID NO: 5) encoded by the nucleotide sequence of SEQ ID NO: 1 and composition comprising said glucokinase.

The teachings of the references have been stated above.

Therefore, it would have been obvious to one of ordinary skill in the art at to combine and/or modify the teachings of the patent and references to make the claimed invention by contacting the thermoresistant polyphosphate-dependent glucokinase of the patent with glucose, magnesium ions, and polyphosphate as taught by Klemke et al. to produce glucose 6-phosphate, where the polyphosphate is the sodium hexametaphosphate of WO2008142155 and the glucose is produced by liquefaction of starch or contacting starch with an alpha amylase and a glucoamylase as taught by US20150284756.


12.	Claims 1-8, 12, and 13 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-4 and 8 of U.S. Patent No. 10752888 (08/25/2020; PTO 892) in view of Klemke et al. (Microbiology. 2014 Dec;160 (Pt 12):2807-2819; PTO 892), WO2008142155 (11/27/2008; PTO 892), US20150284756 (10/05/2015; PTO 892).  Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons.  

The claims and/or specification of the patent teach thermoresistant polyphosphate-dependent glucokinase from Deinococcus geothermalis comprising the amino acid sequence of SEQ ID NO: 2 (SEQ ID NO: 5) encoded by the nucleotide sequence of SEQ ID NO: 1 and composition comprising said glucokinase.



Therefore, it would have been obvious to one of ordinary skill in the art at to combine and/or modify the teachings of the patent and references to make the claimed invention by contacting the thermoresistant polyphosphate-dependent glucokinase of the patent with glucose, magnesium ions, and polyphosphate as taught by Klemke et al. to produce glucose 6-phosphate, where the polyphosphate is the sodium hexametaphosphate of WO2008142155 and the glucose is produced by liquefaction of starch or contacting starch with an alpha amylase and a glucoamylase as taught by US20150284756.


13.	Claims 1-8, 12, and 13 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20  of copending Application No. 16499138 in view of Klemke et al. (Microbiology. 2014 Dec;160 (Pt 12):2807-2819; PTO 892), WO2008142155 (11/27/2008; PTO 892), US20150284756 (10/05/2015; PTO 892).  Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons.

The claims and/or specification of the copending application teach thermoresistant polyphosphate-dependent glucokinase from Deinococcus geothermalis comprising the amino acid sequence of SEQ ID NO: 2 (SEQ ID NO: 17) encoded by the nucleotide sequence of SEQ ID NO: 1 and composition comprising said glucokinase.

The teachings of the references have been stated above.

Therefore, it would have been obvious to one of ordinary skill in the art at to combine and/or modify the teachings of the patent and references to make the claimed invention by contacting the thermoresistant polyphosphate-dependent glucokinase of the copending application with glucose, magnesium ions, and polyphosphate as taught by Klemke et al. to produce glucose 6-phosphate, where the polyphosphate is the sodium hexametaphosphate of WO2008142155 and the glucose is produced by liquefaction of starch or contacting starch with 
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.


14.	Claims 1-8, 12, and 13 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of copending Application No. 16499223 in view of Klemke et al. (Microbiology. 2014 Dec;160 (Pt 12):2807-2819; PTO 892), WO2008142155 (11/27/2008; PTO 892), US20150284756 (10/05/2015; PTO 892).  Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons.

The claims and/or specification of the copending application teach thermoresistant polyphosphate-dependent glucokinase from Deinococcus geothermalis comprising the amino acid sequence of SEQ ID NO: 2 (SEQ ID NO: 17) encoded by the nucleotide sequence of SEQ ID NO: 1 and composition comprising said glucokinase.

The teachings of the references have been stated above.

Therefore, it would have been obvious to one of ordinary skill in the art at to combine and/or modify the teachings of the patent and references to make the claimed invention by contacting the thermoresistant polyphosphate-dependent glucokinase of the copending application with glucose, magnesium ions, and polyphosphate as taught by Klemke et al. to produce glucose 6-phosphate, where the polyphosphate is the sodium hexametaphosphate of WO2008142155 and the glucose is produced by liquefaction of starch or contacting starch with an alpha amylase and a glucoamylase as taught by US20150284756.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.



Conclusion

15.	No claims are allowed.

16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christian L Fronda whose telephone number is (571)272 0929.  The examiner can normally be reached Monday-Thursday and alternate Fridays between 9:00AM   5:00PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert Mondesi can be reached on (408)918-7584.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTIAN L FRONDA/Primary Examiner, Art Unit 1652